 630 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 FirstEnergy Generation, LLC 
and
 International 
Brotherhood 
of Electrical Workers, Local Union 
No. 272, AFL
ŒCIO
.  Case 06
ŒCAŒ121513 April 27
, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
MCFERRAN
 On January 23, 2015, Administrative Law Judge David 
I. Goldman issued the attached decision.  The Respon
d-ent filed exceptions and a supporting brief.  The General 
Counsel filed an answering brief. 
 The N
ational Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.  
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings,
1 findings,
2 and conclusions 
and to adopt the recommended Order.
 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge and 
orders that the Respondent, FirstEnergy Generation, 
LLC, Shippingport, Pennsylvania, its officers, a
gents, 
successors, and assigns, shall take the action set forth in 
the Order.
  Julie R. Stern, Esq.
, for the General Counsel
. James A. Prozzi, Esq. (Jackson Lewis P.C.)
, of Pittsburgh, 
Pennsylvania, for the Respondent
.  Marianne Oliver, Esq. (Gilardi
 Oliver & Lomupo)
, of Pitt
s-burgh, Pennsylvania, for the Charging Party
. DECISION
 DAVID 
I. GOLDMAN
, ADMINISTRATIVE 
LAW 
JUDGE.  This case 
involves a union™s request during collective
-bargaining negoti
a-tions that the employer provide it with retiree benefits 
costing 
information for the stated purpose of aiding the union in form
u-1 The Respondent excepts
 to the judge™s rejection of and failure to 
consider its proposed Exh. 5, the complaint in a class
-action lawsuit 
filed against the Respondent on behalf of former union employees who 
retired on or after January 1, 1996, and before January 1, 2005.  We 
find
 that the judge did not abuse his discretion in finding that this la
w-suit, filed 8 months after the Union™s information request, would not 
support the Respondent™s claim that the Union™s request was made in 
bad faith for purposes unrelated to bargaining. 
 2 There are no exceptions to the judge™s finding that the Respondent 
did not unreasonably delay in providing the Union with ownership 
information it requested on January 6, 2014.
 The judge™s decision referenced an earlier case involving these pa
r-ties, 
Firs
tEnergy Generation Corp.
, 358 NLRB 
842
 (2012).  The Uni
t-ed States Court of Appeals for the Third Circuit vacated the Board™s 
decision in that case and remanded the matter for further proceedings 
consistent with the Supreme Court™s decision in 
NLRB v. Noel 
Can-
ning
, 134 S.Ct. 2550 (2014).  The Board recently reconsidered 
de novo
 and affirmed this earlier decision in 
FirstEnergy Generation Corp.
, 362 
NLRB 585
 (2015).
 lating retiree benefits bargaining proposals for current emplo
y-ees.  The 
Government alleges that the employer violated the 
National Labor Relations Act 
(the Act) 
by refusing to provide 
the 
Union with the requested retiree benefits information.  The 
Employer defends, contending that the requested retiree info
r-mation has not been shown to be relevant to the 
Union™s repr
e-sentational duties.  In addition, the 
Government alleges that the 
Empl
oyer unlawfully delayed providing a portion of requested 
company ownership information to the 
Union.  The 
Employer 
contends that the information was furnished sooner than alleged 
and that there was no unreasonable delay.  
 As discussed herein, I find that 
the retiree benefits info
r-mation is a relevant, indeed, an obviously relevant source of 

information for a union engaged in collective
-bargaining neg
o-tiations that include as a mandatory subject of bargaining future 
retiree benefits for current employees.  
The 
Employer™s refusal 
to provide such information violates the Act.  As to the owne
r-ship information, I find that, as the employer contends, it was 
provided sooner than alleged by the 
Government.  The short 
delay in furnishing all of the requested ownersh
ip information 

has not been shown to be unreasonable under all the circu
m-stances, and, therefore, I dismiss that allegation.
 Jurisdiction
 FirstEnergy is and at all material times has been a corpor
a-tion with an office and place of business in Shippingport, 
Pen
n-sylvania, at which FirstEnergy is engaged as a public utility in 

the generation and distribution of electricity.  In conducting its 

operations during the 12
-month period ending March 31, 2013, 
FirstEnergy derived gross revenues in excess of $250,000 an
d received at its Shippingport facility goods valued in excess of 
$50,000 directly from points outside the Commonwealth of 

Pennsylvania.  At all material times, FirstEnergy has been an 

employer engaged in commerce within the meaning of Section 
2(2), (6), a
nd (7) of the Act.  At all material times, the Union 
has been a labor organization within the meaning of Section 
2(5) of the Act.
 Based on the foregoing, I find that this dispute affects co
m-merce and that the Board has jurisdiction of this case, pursuant 
to Section 10(a) of the Act.
 STATEMENT OF 
CASE
 On January 29, 2014, the International Brotherhood of Ele
c-trical Workers, Local Union No. 272, AFL
ŒCIO (
the 
Union) 
filed an unfair labor practice charge alleging violations of the 
Act by FirstEnergy Generation,
 LLC (FirstEnergy), docketed 
by Region 6 of the Board as Case 06
ŒCAŒ121513.  Based on 
its investigation, on June 30, 2014, the Board™s General Cou
n-
sel, by the Acting Regional 
Director for Region 6 of the Board, 
issued a complaint alleging that FirstEnergy 
violated the Act.  
FirstEnergy filed an answer denying all alleged violations of 
the Act.
 A trial was conducted in this matter on October 6, 2014, in 
Pittsburgh, Pennsylvania.
1  Counsel for the General Counsel 
1  At the commencement of the hearing, counsel for the General 
Counsel moved, without objectio
n, to amend the complaint to correct 
the caption, to delete the date of an alleged information request (par
. 362 NLRB No. 73
                                                                                                            
        
   
   
 FIRSTENERGY GENERATI
ON, LLC
   631 and counsel for FirstEnergy filed posttrial br
iefs in support of 
their positions by November 10, 2014.
2 On the entire record, I make the following findings, concl
u-sions of law, and recommendations
. Unfair Labor Practices
 Background
 FirstEnergy is a multifacilities operation with plants across 
the Mid
-Atlantic United States, numerous local unions, and 
perhaps 10,000 retirees.  FirstEner
gy operates the Bruce Man
s-field plant in Shippingport, Pennsylvania.
  The Bruce Man
s-field facility is composed of three units that
 generate 
electricity.  
For many yea
rs, 
the Union has been the recognized collective
-bargaining representative of the production and maintenance 
employees at the Bruce Mansfield plant.
3  As of the time of
 the 
hearing in this case, the u
nion
-represented bargaining unit at 
Bruce Mansfield was comp
osed of approximately 272 emplo
y-ees.
 The most recent collective
-bargaining agreement covering 
the Bruce Mansfield unit of FirstEnergy employees was orig
i-nally to be in effect from December 5, 2009, through February 
16, 2013.  In a memorandum of agreement d
ated August 16, 
2012, the parties extended the collective
-bargaining agreement 

by 
1 year, until February 15, 2014, when the agreement e
x-pired.
 Negotiations for a successor collective
-bargaining agreement 
began with the ﬁkickoffﬂ meeting on December 19, 201
3.  
Herman Marshman Jr., the Union™s president, was lead negoti
a-tor for the Union.  Anthony Gianatasio was the Employer™s lead 

negotiator.  During this initial December 19 meeting, Fred von 
Ahn, the vice president of the Bruce Mansfield plant, provided 
the
 Union with an overview of financial issues.  He discussed 
the current condition of the 
Company generally, and the Bruce 
Mansfield facility specifically, with regard to matters such as 
the 
Company™s stock price, the price of electricity, EPA regul
a-tions, a
nd other matters pertaining to the future prospects for 
operation of the facility.
 At the December 19 meeting, FirstEnergy distributed a 
ﬁCompany Interests Discussion Documentﬂ which listed po
r-tions of the labor agreement it was proposing to modify in n
e-gotiations.
 10), and to change an alleged refusal to provide requested information 
to an allegation of unlawful delay in providing information (par
. 13).  
Furt
her, at the commencement of the hearing the Respondent orally 
amended its answer to admit par
. 11 of the complaint.
 2  
Along
 with her brief, counsel for the General Counsel filed a m
o-
tion to correct the transcript.  No opposition to that motion was filed. 
 In an order filed concurrently with this decision, the motion is granted 
to the extent set forth in the order.
 3  The precise contours of the recognized bargaining unit are as fo
l-lows: 
 All production and maintenance employees, including Control Room 
Operators, employees in the Stores, Electrical, Maintenance, Oper
a-tions, I & T, and Yard Departments at the Bruce Mansfield Plant, e
x-cluding technicians, office clerical employees and guards and other 
professional employees and supervisors as defined in th
e National L
a-bor Relations Act as amended. 
 One issue listed on this document was the Employer™s pr
o-posal to ﬁend the retiree medical boxﬂ in the successor agre
e-ment.  This was a reference to the chart or box listed on page 61 
of the labor agreement and that was part of the health insuranc
e provisions (
art. XVIII, 
sec. 3).  The collective
-bargaining 
agreement provided that employees who retired on or after 
February 16, 2008 (the date of the expiration of the previous 
agreement)
, were entitled to health care coverage from the E
m-
ployer ﬁin accordance with the terms and conditions of the plan 
in effect for active employees.ﬂ  The box (and portions of 
art. XVIII, 
sec. 3) set forth the amount of the Employer™s contrib
u-tion toward medical and prescription drug coverage for such 

employ
ees who retire during the term of the collective
-bargaining agreement and continue to participate in the health 

care plan available to active employees.  
 The Employer refers to employees retiring during the term of 
the current labor agreement (and as far 
back as February 16, 
2008) as ﬁin
-the
-boxﬂ retirees.  The Employer refers to former 
employees who retired under a previous labor agreement (i.e., 
preceding the February 16, 2008 date) as ﬁout
-of-the
-boxﬂ r
e-tirees.  Such employees are not covered by the box
 on page 61 
of the labor agreement, and the retiree health care subsidies 
applicable to current employees when they become ﬁout
-of-the
-boxﬂ retirees is a matter of dispute between the parties. 
 The Employer™s proposal to eliminate the box for a successor 
labor agreement was understood by all parties as proposal to 
end employer subsidies toward retiree health care coverage for 
ﬁin
-the
-boxﬂ employees under the new agreement (i.e., for cu
r-rent employees who would retire under the successor labor 
agreement).
 The Union™s January 6 request for information regarding 
ownership of the Bruce Mansfield units
 The parties met again on January 6, 2014.  At the end of this 
meeting, the Union made a written information request to 
FirstEnergy, which included the following: 
  IBEW Local 272 Information request:
  What is the Company™s percentage of ownership of all three 
units at Mansfield?  What percentage is owned by any capital 
investment group?
  By letter to Union President Marshman dated 
January 20, 
2014, FirstEnergy™s lea
d negotiator
, Gianatasio
, responded to 
the Union™s information request.  His letter stated, inter alia:
  In response to your correspondence of January 6, 2014, 
please 

find the following information:
  1. 
What is the Company™s percentage of ownership of all 
three units at Mansfi
eld
? 
  Response: 93.825% of Unit 1 at Bruce Mansfield is owned by 

investment banks/trustees and is leased back to FE Gener
a-
tion, LLC; who is responsible for operating the same.  This 
transaction does not 
impact t
he terms of your cba in
 any ma
n-ner.
  2. 
What percentage is owned by any capital investment 
groups?
                                                                                  DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 632 Response: This information is proprietary and is not in any 
manner relevant to the negotiation or maintenance of the cba.
  The Employer™s response to the Union™s request 
for owne
r-ship information about the three Bruce Mansfield unit
s provi
d-ed information only about unit 1.  Gianatasio testified that 
Marshman made followup oral references to his requests for the 
ﬁfinancial informationﬂ on both the January 21 and February 5 
meetings 
and on February 5, specifically raised the issue of the 
ownership of units 2 and 3.  According to International Union 
Representative Mike Welsh, when asked about the ownership 
information on February 5, the Employer told the Union that 

ﬁwe still don™t have
 the information.ﬂ  Marshman testified that 
his February 11 email to the Employer complaining that ﬁas of 
2Œ11Œ14ﬂ the Employer had not provided requested info
r-mation, ﬁespecially financial data concerning the Mansfield 

Plant specifically,ﬂ would, in his v
iew, have included the r
e-quest for ownership information.
 The parties™ final meeting before a 
5-month hiatus was on 
February 12.  According to Gianatasio, at the February 12 
meeting, Plant Director Rawlings and Gianatasio had a ﬁvery 

lengthy sidebarﬂ discu
ssion with Marshman and other union 
representatives, at which time ﬁMr. Rawlings and I talked to 
Herman [Marshman] and his group that he brought on sidebar, 
and we notified him that units that units 2 and 3ﬂ of the Bruce 

Mansfield plant ﬁare owned by the C
ompany, just to clarify.ﬂ
  However, on February 18, the Union wrote to a FirstEnergy 
representative at corporate headquarters in Akron, Ohio, and, 

among other items, stated that it was ﬁstill waiting for the fo
l-lowing information: . . . 
. What is the compa
ny™s percentage of 
ownership of all three units at the Mansfield Plant?ﬂ  By letter 
dated March 12, the Employer responded to the Union™s Febr
u-ary 18 letter, stating, in response to the questions regarding 
Bruce Mansfield™s ownership that ﬁAs per the Compa
ny™s r
e-sponse on January 20, 2014, unit 1 is 93.825 % owned by i
n-vestment banks/trustees and is leased back to FE Generation, 
LLC.  The Company has 100% ownership of units #2 and #3.ﬂ
 I credit
 Gianatasio™s testimony with regard to the February 
12th 
convers
ation with Marshman 
and the union representatives 
during th
e extensive 
sidebar
 on that date
.  It was offered with a 
credible demeanor.  Moreover, it is essentia
lly uncontradicted.  
Marshman 
appeared to agree 
on cross
-examination 
that som
e-time before February 18 (the 
date of the Union™s renewed r
e-quest for ownership information) he had a sidebar discussion 

about the ownership issue with Gianatasio.  
(Tr. 87
.) (ﬁWe 
talked about it.  Yes sir.ﬂ)  Asked if Gianatasio ﬁin fact, orally 

informed y
ou at that sidebar about the ownership of units 2 and 
3,ﬂ Marshman stated: ﬁI don™t recall if that was the date of di
s-cussion, or whether he gave me the ownership, or it was Mr. 
Rawlings.ﬂ  This is vague, but more an admission than a denial, 
and tends to c
orroborate Gianatasio™s testimony.  Pressed on 
the issue, Marshman testified that before receiving the March 
12 letter from the Employer, ﬁI think some information was 
communicatedﬂ regarding the ownership for units 2 and 3, al
t-hough Marshman said
, ﬁI™m no
t exactly sure by who or when.ﬂ  
Given all this testimony, I credit Gianatasio and find that he (or 
Rawlings) told the Union on February 12 that the Employer 
owned units 2 
and
 3.4 The Union™s January 27 
Information 
Request 
Regarding 
 Retiree 
Health 
Care 
Costs
 At the parties meeting on January 27, 2014, the
 Union gave 
the Employer a request for information regarding the cost and 
utilization of employee and retiree health insurance.  The full 
request stated the following:
  IBEW LOCAL 272 INFORMATION REQUESTS:
  1. 
What is the Company's total cost for health insu
r-ance?
 2. 
 What is the Company's total cost for retiree health 
insurance?
 3. 
What is the Compa
ny's cost for health insurance 
for 
hourly employees at the Bruce Mansfield Plant?
 4. 
 What is the Company's c
ost for health insurance for 
[Local] 272 retirees from the Bruce Mansfield Plant? 
 5. 
How many retirees from the Bruce Mansfield Plant 
are over the age of 65 using health insurance and what is 
the cost to the Company? 
 6. 
 How many retirees from the Compan
y are over age 
65 and using health
 insurance and what is the cost to the 
company?
 7. 
What are the 2014 First Energy Health Insurance 
Plan(s) descriptions
 and costs (total Company costs and 
employee costs)
?  Items 2, 4, 5, and 6 of the requested information
 concerns r
e-tiree benefits.  At the January 27 meeting, in response to the 
request, an 
employer representative told Marshman that he did 
not represent retirees.  Marshman agreed, but told the Employer 
he needed this information to formulate proposals with 
regard 
to the future retirees (i.e., the current employees).
 FirstEnergy provided a written response to the Union™s r
e-quest by letter from Gianatasio to Marshman dated February 7, 
2014.
 In response to the Union™s request 2 (ﬁWhat is the Comp
a-ny™s total cos
t for retiree health insurance?ﬂ), the Employer 
responded:
  Response:  The union does not represent FirstEnergy retirees 

and as such this information is not relevant for bargaining 

purposes.
  4  Counsel for the General Counsel argues on brief that the Union™s 
February 18 letter to the Respondent stating that it was still waiting for 
information regarding, inter alia, ownership, demonstrates that the 
Union had not been previously told orally about the ownership of units 
2 and 3.  That is a plausible argument.  However, in light of the cred
i-bly
-offered testimony of Gianatasio, and Marshman™s testimony, d
e-tailed above, I reject the General Counsel™s argum
ent.  Perhaps the 
Union wanted the information formalized in writing (as it had been 
requested), or perhaps there was some confusion.  However, I believe, 
and find, that the information was conveyed orally to the Union™s lead 
negotiator
, Marshman
, on February 12.  
                                                           
        
   
   
 FIRSTENERGY GENERATI
ON, LLC
   633 In response to the Union™s request 4 (ﬁWhat is the Company™s 
cost for health insurance for [Local] 272 retirees from the 
Bruce Mansfield Plant?ﬂ), the Employer responded:
  Response: The in the box retirees are the only retirees that 
may be arguably covered by the Local 272 contract.  See A
t-
tachment #1.
  The union does
 not represent retirees who are ﬁout of the boxﬂ 
and as such this information is not relevant for bargaining 
purposes.
  Attachment 1 contained, inter alia, figures showing for ﬁin
-the
-boxﬂ retirees only, the costs of coverage, retiree contributions, 

compan
y contributions, and retiree opt out payments
,5 for years
 2012 and 2013.
 In response to the Union™s request 5 (ﬁHow many retirees 
from the Bruce Mansfield Plant are over the age of 65 using 
health insurance and what is the cost to the Company?ﬂ), the 
Emplo
yer responded:
  Response:  There are 27 ﬁin the boxﬂ retirees age 65 or older 
who are enrolled in coverage.  There are 64 ﬁin the boxﬂ reti
r-ees under age 65.
  The union does not represent retirees who are ﬁout of the boxﬂ 
and as such this information is no
t relevant for bargaining 

purposes.
  In response to the Union™s request 6 (ﬁHow many retirees 
from the Company are over age 65 using health insurance and 

what is the cost to the Company?ﬂ), the Employer responded:
  Response: The union does not represent re
tirees who are ﬁout 
of the boxﬂ and as such this information is not relevant for 

bargaining purposes and has not been provided.  The cost of 
local 272 ﬁin the boxﬂ retirees is included in Attachment #1.
  In subsequent sidebar meetings these issues were dis
cussed 
by the parties.  In the context of the Employer™s proposal to end 
employer contributions toward (ﬁin
-the
-boxﬂ) retiree health 
care, Marshman explained that he wanted the requested retiree 
benefits information in order to better understand the overal
l costs and burdens on the Employer of providing retiree health 

care.  At the hearing, Marshman testified that the Union was 
seeking both ﬁsite specific and company[wide]ﬂ retiree benefits 
information.  Specifically with regard to his request for co
m-panywi
de retiree health care cost information, Marshman test
i-fied that the Union wanted to assess ﬁWhat is the company™s 
contribution towards healthcare? . . .  [W]hat percentage of 
revenue does this actually stand for?ﬂ  Marshman testified that 
the Union wanted
 to compare the cost of what the Employer is 
paying for retirees companywide to its costs for retiree 
healthcare at the Bruce Mansfield facility.
 5  
Under
 the collective
-bargaining agreement, the Union can elect to 
have employees and ﬁin
-the
-boxﬂ retirees withdraw from the FirstEne
r-gy sponsored healthcare plan and obtain coverage from a 
union
-selected plan.  Under this arrangement
, FirstEnergy contributes and 
forwards payment to the 
union
-selected health care provider in an 
amount per employee and retiree equal to the contribution FirstEnergy 
would otherwise make if the employee or retiree participated in the 
Employer
-sponsored pla
n.
 In a February 11, 2014 letter to the Employer™s headquarters 
in Akron, Ohio, the Union wrote:
  The union under
stands that we do not represent retirees.  
However, the cost associated with current retirees™ healthcare 
is important and necessary in making proposals for future r
e-tirees™ healthcare.  All information requests are relevant, and 
we would like the company 
to give a full response for items 2, 
4, 5, and 6 from the February 7, 2014 letter.
  The Union did not receive this information from the E
m-ployer.  Some of the requests were renewed in a separate r
e-quest made August 1, 2014
, by the Union.  The Employer™s 
response limited the provision of health care benefits info
r-mation to active and ﬁin
-the
-boxﬂ retirees.  At the hearing, 
Gianatasio testified that the Employer did not provide the U
n-ion with information regarding 
ﬁout-of-the
-boxﬂ retirees b
e-cause ﬁour proposal deals with future retirees and doesn™t i
m-pact out
-of-the
-box retirees in any way or any manner.ﬂ  In 
addition, Gianatasio testified at the hearing that ﬁwe don™t track 
out-of-the
-box retirees by local.ﬂ  According to Gia
natasio, 
ﬁwhen you™re in a different pool, you™re in a broader pool . . . a 
company
-wide pool, if you will.ﬂ
 Analysis
 Section 8(a)(5) of the Act provides that it is an unfair labor 
practice for an employer 
ﬁto refuse to bargain collectively with 
the repres
entatives of its employees.
ﬂ  29 U.S.C. § 158(a)(5).
6  ﬁAn employer's duty to bargain includes a general duty to 
provide information needed by the bargaining representative in 
contract negotiations and administration.
ﬂ  A-1 Door & Buil
d-ing Solutions
, 356 N
LRB 
499, 500
 (2011); 
NLRB v. Truitt 
Mfg., Co.
, 351 U.S. 149, 152
Œ153 (1956); 
NLRB v. Acme I
n-dustrial Co.
, 385 U.S. 432, 435
Œ436 (1967). 
 An employer, on 
request
, must provide a union with information that is relevant 
to its carrying out its statutory dutie
s and responsibilities in 
representing employees.  
Acme Industrial
, supra;
 Dodger Th
e-atricals
, 347 NLRB 953, 867 (2006
). Here, the General Counsel alleges that the Respondent vi
o-lated Section 8(a)(5) and (1) of the Act by refusing to provide 
the Union with
 requested retiree healthcare information.  Fu
r-ther, the General Counsel alleges that the Respondent violated 

Section 8(a)(5) and (1) of the Act by unreasonably delaying 
furnishing the Union with the requested ownership information 
for units 2 and 3 of the
 Bruce Mansfield facility.  Below, I co
n-sider each of these allegations.   
 I. ALLEGED 
UNLAWFUL REFUSAL TO 
PROVIDE 
 RETIREE INFORMATION
 The Union seeks the Respondent™s retiree health care spen
d-ing with the number of and cost for retirees over age 65 broke
n out.  The Union seeks this information for Bruce Mansfield 
retirees and for the Respondent companywide.
 ﬁGenerally, information concerning wages, hours, and other 
terms and conditions of employment for unit employees
 is 
6  
In addition, i
t is sett
led t
hat a
n employer's violation of Sec. 8(a)(5) 
of the Act is also a derivative violation of Sec. 8(a)(1) of the Act.  
Ten-
nessee Coach Co.
, 115 NLRB 677, 679 (1956), enfd. 237 F.2d 907 (6th 
Cir. 1956).  See 
ABF Freight System
, 325 NLRB 546 fn. 3 (1998).  
                                                                                                     DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 634 pre
sumptively relevant to the unio
n's role as exclusive colle
c-tive
-bargaining representative.  By contras
t, information co
n-cerning extra
-unit employees is not presumptively relevant; 
rather, relevance must be shown.ﬂ  
A-1 Door & Building Sol
u-tions
, supra at 
500
 (citations omitted).
 Where a
 showing of relevance is required
Šeither because 
the presumption has been rebutted or because the request co
n-
cerns nonunit matters, the burden is 
ﬁnot exceptionally heavy.
ﬂ  Leland Stanford Junior University
, 262 NLRB 136, 139 (1982), 
enfd. 715 F.2d 473 (9
th Cir. 1983); 
Shoppers Food Warehouse
, 315 NLRB 258, 259 (1994).  
ﬁThe Board uses a broad, disco
v-ery
-type of standard in determining relevance in information 
requests.
ﬂ  Caldwell Mfg. Co.
, 346 NLRB 1159, 1160 (2006); 
A-1 Door & Building Solutions
, supra. 
 In accordance with this 
ﬁdiscovery
-typeﬂ standard, ﬁpotential or probable relevance is 
sufficient to give rise to an employer™s obligation to provide 
information.ﬂ  
Disneyland Park
, 350 NLRB 1256, 1258 (2007)
.  The information
 sought need not be dispositi
ve of the issues 
between the parties but must have some bearing on it.
  Pennsy
l-vania Power & Light Co.
, 301 NLRB 1104, 1105 (1991).  It 
need only be shown 
that it would be of use to the union in ca
r-rying out its statutory duties and 
responsibilities. 
 Wisc
onsin 
Bell Co.
, 346 NLR
B 62, 64 (2005).
 Notably, once this ﬁdiscovery
-typeﬂ standard has been 
shown for non
-unit information, the duty to provide the info
r-mation is the same as it is with presumptively 
relevant
 unit 
information.  Depending on the circumstances and reasons for 
the union's interest, information that is not presumptively 
rel
evant
 may
 have 
ﬁan even more fundamental relevance than 
that considered presumptively relevant.
ﬂ  Prudential Insurance 
Co. of A
merica v. NLRB
, 412 F.2d 77, 84 (2d Cir.)
, cert. denied 
396 U.S. 928 (1969). 
 Thus, where a union is obligated to establish relevance, it 
need only demonstrate a reasonable belief, based upon obje
c-tive facts, that the requested information is relevant.  
Disne
y-land Park
, 350
 NLRB
 at 
1258 (2007); 
Dodger Theatricals
, 347 
NLRB at 967.  
Even absent a showing of probable relevance, 

an employer is obligated to furnish the requested information 

ﬁwhere the circumstances put the employer on notice of a rel
e-vant purpo
se which the union has not spelled out.
ﬂ  National 
Extrusion & Mfg. Co
., 357 NLRB 
127, 155
 (2011)
 (quoting 
Allison Co.
, 330 NLRB 1363, 1367 fn. 23 (2000)) enfd.
 700 
F.3d 551 (D.C. Cir. 2012). 
 It is settled by Supreme Court precedent that former bargai
n-ing
 unit employees who are currently retired are nonunit e
m-ployees
Šindeed, they are not employees under the Act.  
Allied 
Chemical & Alkali Workers v. Pittsburgh Plate Glass Co.
, 404 
U.S. 157, 176 (1971) (holding ﬁthat retirees are neither ‚e
m-ployees™ nor barg
aining unit membersﬂ).  Thus, a union™s r
e-quest for retiree benefits information seeks nonunit information 

and requires a showing (or apparent notice through circu
m-
stances) of relevance.
 At the same time, in considering whether the relevance 
showing has be
en made, it is not insignificant that with regard 
to retiree benefits the ﬁbroad discovery
-like standardﬂ of rel
e-vance (
Caldwell Mfg.
, supra) is being applied in a context 
where the importance of ret
iree benefits to current unit emplo
y-ees is well recognize
d and well settled
.  In ruling that retiree 
were nonemployees, the Supreme Court nevertheless 
reco
g-nized that 
ﬁ[t]o be sure, the future retirement benefits of active 
workers are part and parcel of their overall compensation and 
hence a well
-established sta
tutory subject of bargaining.
ﬂ  Pittsburgh Plate Glass
, 404 U.S. at 180; 
Midwest Power Sy
s-tems
, 323 NLRB 404, 407 (1997) (
ﬁcurrent bargaining unit 
employees [
 ] have an obvious direct interest in their future 
retirement benefits as an integral par
t of 
their compensation 
package
ﬂ). In this case, the General Counsel alleges that the Respon
d-ent™s refusal to provide the requested retiree information vi
o-lates the Act.  The Respondent refused to provide costing and 
other information as to ﬁout
-of-the
-boxﬂ ret
irees, and contends 
that it has not been demonstrated to be relevant.
 I do not agree with the Respondent™s assessment.  Union 
President Marshman requested this retiree information in the 
midst of collective
-bargaining negotiations and told the 
FirstEnergy 
negotiators he needed this information to formulate 
proposals with regard to the bargaining unit™s future retirees.  
This explanation was reiterated in the Union™s February 11 
letter to the Employer.
 The Union™s explanation of the need for retiree benefits
 cost 
and other information in order to collectively
-bargain for the 
future retirement of current employees articulated and esta
b-
lished the relevance of the Union™s request to its represent
a-tional duties on a mandatory subject of bargaining.
 It seems obvio
usŠas much common sense as precedent
Šthat in the midst of collective
-bargaining negotiations for a 
labor agreement, as far as making decisions determining, i
n-forming, and shaping bargaining for future retiree benefits for 
current employees, the information
 most likely to be relevant is 
information on the benefits for current retirees.  Such info
r-mation enables the union to see the Respondent™s costs, costs 

per retiree and rate of retiree participation in employer
-sponsored benefits.  Information on Bruce Ma
nsfield retirees 
provides the Union with the costs to the Employer associated 
with current retiree benefits, a figure that the Union may decide 
should be bargained up through benefit increases for future 

retirees or allowed to be bargained down for future 
retirees as a 
means of increasing the amount of compensation available for 
wages or other items.  The age 65 breakdown provides the U
n-ion information about the willingness of the Medicare
-eligible 
to participate, which is relevant to the bargaining positio
n and 
demands of the Union with regard to future retiree benefits.  

The ability to compare Bruce Mansfield retiree costs to the cost 
of retiree benefits companywide offers the Union guidance on 

the relative burden of retiree benefits to Bruce Mansfield.  T
he 
comparison of the age 65 costs and population between Bruce 
Mansfield and the entire company allows the Union some i
n-sight into whether the benefits at Bruce Mansfield are relatively 
costly or inexpensive as a component of the Respondent™s 
overall spend
ing on retiree health care.
 The relevance of such information has been recognized by 
the Board.  See 
Connecticut Light & Power Co.
,  220 NLRB 
967, 967
Œ968 (1975) (union entitled to requested explanation of 
amount and methodology of determining increases in
 pension 
benefits for past 
5 years for current retirees in order for union to 
evaluate its pension propo
sal and/or formulate other pension 
         
        
   
   
 FIRSTENERGY GENERATI
ON, LLC
   635 proposals for current unit members); 
Union Carbide Corp.
, 197 
NLRB 717 (1972) (information
 on the 
employer™s 
experien
ce as to 
pension and insurance 
costs and benefits received by reti
r-ees requested by
 union for upcoming negotiations and so it 
could better understand the plan must be provided so that u
nion
 can 
bargain intelligently with respect to these matters 
for 
active
 employees
); 
Cf. 
Allison Corp.
, 330 NLRB at 1368 fn. 30 (r
e-quested subcontracting information relevant to negotiation for 
new contract, because ﬁ[f]or example, based on information 

regarding the nature, frequency and extent of subcontracting the 
Union may 
wish to propose modifications to the management
-rights clause as it relates to subcontractingﬂ).
 Contrary to the suggestion of the Respondent, the Union is 
not required to disclose some elaborate plan for its use of reti
r-ee benefits information in the nego
tiations.  It need not ﬁproveﬂ 
how it can efficaciously use the information.  It is relevant to 
bargaining about future retiree benefits, and that rationale is 

more than sufficient given the operative ﬁdiscovery
-likeﬂ stan
d-ard.  A request for current retir
ee information in order to ba
r-gain over future retiree benefits is a request tightly tethered to 
the rationale for it
Šas there is no more appropriate source of 
data to enable the Union to bargain intelligently for future reti
r-
ee benefits than costs, burden
s on the employer, and the d
e-mographics associated with current retiree benefits costs.  To 
find that this information is not relevant to the Union™s stated 
purpose of formulating retiree benefit proposals for future reti
r-ees would consign the Union to bar
gaining in the dark over this 
indisputably mandatory subject of bargaining.
 Indeed, given the settled Supreme
-Court and Board recogn
i-tion that retiree benefits are an integral part of the active e
m-ployee™s overall compensation, a request for retiree inform
ation 
during the middle of collective
-bargaining negotiations that 
involve the subject of retiree benefits would seem to be a situ
a-tion 
ﬁwhere the circumstances put the employer on notice of a 
relevant purpose
ﬂ even if
Šunlike here
Šﬁthe union has not 
specif
ically 
spelled out
ﬂ its purpose in asking for the retiree 
information.
  National Extrusion & Mfg. Co
., 357 NLRB 
at 155
 (quoting 
Allison Co.
, 330 NLRB 
at 1367 fn. 23
)); 
Ohio Power 
Co.
, 216 NLRB 987, 990 fn. 9 (1975) (
ﬁThe adequacy of the 
requests to apprise
 the Respondent of the relevancy of the i
n-formation must be judged in the light of the entire pattern of 

facts available to the Respondent.
ﬂ), enfd. as modified 
531 F.2d 
1381 (6th Cir. 1976).
 Notably, the distinction drawn by the Respondent between 
ﬁin
-the
-boxﬂ retirees
Šfor whom it was willing to provide the 
Union information, and ﬁout
-of-the
-boxﬂ retirees
Šfor whom it 
refuses to provide information
Šis a specious distinction in 

terms of what information is relevant to the Union.
 While the 2009 labor agreemen
t, and the Employer™s pr
o-posal to change it, involved only subsidies for ﬁin
-the
-boxﬂ 
retirees, the Union is entitled to bargain
Šand seek information 
to aid in that bargaining
Šfor current employees™ retirement 
benefits that will cover these future retirees
 long beyond ﬁthe 
box.ﬂ  These concepts
Šﬁin the boxﬂ and ﬁout of the boxﬂ are 
contractual constructs developed by the parties.  It is not a sta
t-
utory distinction.  Current employee retiree benefits are a ma
n-datory subject of bargaining in or out of any box
 developed by 
the parties.  The existing arrangements are subject to change for 
future retirees through mandatory bargaining that could
Šshould the parties agree
Šcontractually extend future retiree 
employer
-subsidized benefits well beyond the ﬁin
-the
-boxﬂ 
period described in the current contract.  In terms of the U
n-ion™s right to information
Šand bargaining
Šit is irrelevant that 
the Employer asserts that it is not interested in extending co
n-tractual retiree benefits for future retirees. And, in fact, as all 
parties to this litigation know well, the subject of subsidies to 
future ﬁout
-of-the
-boxﬂ retirees and the Respondent™s duty to 
bargain over it, has in the past been very much an issue for 
these parties
.7  The
 Employer™s view that it need not bargain 
over ﬁ
out-of-the
- boxﬂ retiree benefits for current unit emplo
y-ees is not one shared by the Union.  It is a subject that the U
n-ion has every right and reason to seek information about in 

order to formulate its bargaining demands
Šwhich is exactly 
the purpose for 
which Marshman told the Respondent the U
n-ion was seeking the information.
 In fact, even if the Union intended only to bargain for 
maintenance of subsidies for future ﬁin
-the
-boxﬂ retirees, the 
burden or lack thereof of cost to the Respondent in paying for 
ﬁout
-of-the
-boxﬂ retirees, and their eligibility for Medicare (i.e., 
at age 65) would reasonably figure into the Union™s assessment 

of the proper position to take regarding benefits for future ﬁin
-the
-boxﬂ retirees. Thus, information sought on ﬁout
-of-the
-boxﬂ 
retirees relates to and informs a proposal for ﬁin
-the
-boxﬂ reti
r-ees.
 It is also irrelevant that the specific employer bargaining 
proposal on the table in the current negotiations concerns only 
the future ﬁin
-the
-boxﬂ retirees.  It is the relationship
 of the 
retiree information to the Union™s bargaining concerns that 

renders the information relevant and producible.  In this regard, 
the Respondent appears to confuse the situation here with that 
in which the issue is whether an employer must provide info
r-mation it would otherwise not have to provide because the e
m-
ployer™s demands or statements in bargaining render the info
r-
mation relevant to the union™s verification of the employer 
positions.  See, e.g., 
National Extrusion & Mfg. Co.
, 357 NLRB 
at 129
; Cal
dwell Mfg. Co.
, 346 NLRB 1159 (2006); 
Taylor 
Hospital
, 317 NLRB 991 (1995), review denied 82 F.2d 406 
(3d Cir. 1996).  But this line of cases does not limit the right of 

a union to request and receive nonunit information for which 
the union has explained t
he relevance, regardless of whether 
there is a bargaining proposal already on the table that justifies 
the union™s information request.
 Other objections of the Respondent are also without force. 
For instance, it is probative of nothing that the Union reque
sted 
and was denied similar information in early 2009.  That was not 

litigated and does not inform my decision.  That the Respon
d-ent provided the Union with data limited to ﬁin
-the
-boxﬂ reti
r-ees does not ameliorate the obligation to provide the Union 
with 
requested information about out
-of-box retirees.  As e
x-7  See
 FirstEnergy Corp.
, 358 NLRB 
842
 (2012) (finding employer 
in violation of Act for unilaterally eliminating retiree subsidies that will 
affect current employees when they reach ﬁout
-of
-the
-boxﬂ retiree 
status) (petition t
o enforce dismissed by the Third Circuit Court of 
Appeals in light of 
NLRB v. Noel Canning
, 134 S.Ct. 2550 (2014), and 
returned to the Board at Board™s request for further consideration). 
                                                    DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 636 plained above, the Employer misconceives its role in the info
r-mation gate
-keeping process when it asserts on brief, as its 

witness essentially did in trial (Tr. 121, 123), ﬁthat the Union 
received all 
that it needed to negotiate a Company proposal to 
‚end the retiree medical box™ in a successor agreementﬂ  (R. Br. 
at 14).  Within reason, it is for the Union, not the Employer to 
decide what information can be of use to it
Šand here, its r
e-quest for retire
e data was well within reason.  Contrary to the 
Respondent™s argument (Br. R. at 15) the Union 
did explain 
with adequate ﬁprecisionﬂ why it wanted the retiree info
r-mation: to formulate proposals for its unit members™ retiree 
benefits.
  The Union™s right to
 knowledge
-based bargaining is not a 
stingily
-dispensed right, but rather, a right central to the Act, 
and part of the promise of union representation.  It is a right 

intended to support the bargaining process: 
ﬁThe objective of 
the disclosure [of requeste
d information] obligation is to enable 
the parties to perform their statutory function responsibly and 
'to promote an intelligent resolution of issues at an early stage 
and without industrial strife.'
ﬁ  Clemson Bros.
, 290 NLRB 944, 
944 fn. 5 (1988) (quotin
g Monarch Tool Co.
, 227 NLRB 1265, 
1268 (1977)).  Once it 
was 
established
Šas I believe it 
was 
here
Šthat the requested information was relevant to the U
n-ion™s bargaining interests
, the information must be provided, 
without regard for the Employer™s opinion 
about what info
r-mation was needed by the Union. There is no question here of 
the data being confidential or unrelated to the legitimate scope 
of concerns and representational duties of the Union.  Its r
e-quest for unit retiree information is fully justified
 by the expl
a-nation that it is needed to formulate bargaining proposals on the 
subject of future retiree benefits, a subject which is indisputably 
a mandatory subject of bargaining.
8 II. ALLEGED DELAY IN PROV
IDING REQUESTED 
 OWNERSHIP INFORMATIO
N   The duty to furnish information requires 
ﬁa reasonable good
-faith effort to respond to the request as promptly as circu
m-stances allow.
ﬂ  Good Life Beverage Co.
, 312
 NLRB 1060, 
1062 fn. 9 (1993).
ﬂ  An unreasonable delay in furnishing such 
information is as 
much of a violation of Section 8(a)(5) of the 
Act as a refusal to 
furnish the information at all.
  ﬁValley Inve
n-tory Service
, 295 NLRB 1163, 1166 (1989).  
ﬁAbsent evidence 

justifying an employer's delay in furnishing a union with rel
e-8  At the hearing, Gianatasio testified that in reviewing the Union
™s 
information request he learned from his benefits department that the 
Respondent ﬁdoesn™t track out
-of
-the
-box retirees by local.ﬂ
  According 
to Gianatasio, ﬁout
-of
-the
-boxﬂ
 retiree information is maintained in a 
companywide pool.  On brief the Responden
t suggests (R. Br. at 15) 
that Gianatasio™s testimony is akin to an assertion that the requested 
information does not exist.  It is not.  Rather, the testimony confirms 
that 
the information e
xists
Šthe issue suggested by Gi
anatasio™s test
i-mony is one of bur
densomeness.  But that defense is unproven on this 
record and, in any event, untimely.  There is no evidence it was ever 

raised with the Union.  Rather, the Respondent 
simply 
refused to fu
r-nish the information.  
H & R Industrial Services
, 351 NLRB 1222, 
12
24 (2007) (employer™s duty to raise issue of burdensomeness when it 
receives information request and to bargain about arrangements to 
satisfy the request); 
Martin Marietta Energy Systems
, 316 NLRB 868, 
868 (1995). 
  vant information, such
 a delay will constitute a violation of 
Section 8(a)(5) inasmuch ‚as
 the Union was entitled to the i
n-formation at the time it made its initial request, [and] it was 
Respondent
™s duty to furnish it as promptly as possible.™ﬂ  
Woodland Clinic
, 331 NLRB 735, 
737 (2000) (Board™s brac
k-ets), quoting, 
Pennco, Inc.
, 212 NLRB 677, 678 (1974).
 The General Counsel alleges an unlawful delay by the R
e-spondent in providing ownership information on Bruce Man
s-field units 2 and 3 as requested by the Union.
 The initial compl
aint issued by the General Counsel alleged 
that this information was requested by the Union on January 2, 
and again on January 6, and never provided by the Employer.  
However, at the outset of the hearing the claim was amended to 
delete the January 2 date 
and allege only that a January 6 i
n-formation request was made, and that it was satisfied, but not 
until March 12.
 However, the facts as I have found after hearing the evidence 
are that the Union™s January 6 request for information on Bruce 
Mansfield™s thre
e units™ ownership was partially answered on 
January 20, 
and then, when the incomplete response was raised 

by the Union on February 5, the Employer 
stated that it did not 
yet have the information, and then 
fully answered (orally) on 

February
 12.  A subsequ
ent February 18 u
nion letter seeking 
the information was responded to by the Employer on March 

12. On these 
facts, I do not find a violation.  On brief, the R
e-spondent argues that Gianatasio intended that his January 20 
answer regarding the majority owners
hip of unit 1 by an i
n-vestment banks/trustee be understood as an implicit acknow
l-edgment that the other units
Š2 and 3
Šwere owned directly by 
the Respondent.  Whether or not Gianatasio meant that, I do not 

think that the silence on units 2 and 3 reasonably 
conveyed that.  
Still, after the Union raised the lapse, the Respondent answered 
satisfactorily within one week™s time.  Notably, there was no 
affirmative refusal to provide and no extended lapse.  The pa
r-ties stipulated that numerous other items of reques
ted info
r-mation were provided, which further suggests that there was no 

purposeful or bad
-faith delay.  Indeed, the testimony of Union 

Representative Welsh suggests that the Employer told the U
n-ion that it had not obtained the information on the ownership 
of 
units 2 and 3 as of February 5.  But it was provided by February 
12.  The disputed information was provided before the co
n-
tract™s expiration and there is no claim that this particular issue 

or information undermined the negotiations.  Based on all the 
circumstances, I do not find an unreasonable delay in providing 
the ownership information.
 CONCLUSIONS OF 
LAW 
 1. 
 The 
Respondent
, FirstEnergy Generation, LLC, is an 
em-ployer within the meaning of Section 2(2), (6), and (7) of the 

Act.
  2.  The Charging Par
ty,
 the
 International Brotherhood of 
Electrical Workers, Local Union No. 272, AFL
ŒCIO (the 
Un-ion), 
is a labor organization within the meaning of Section 2(5) 
of the Act.
 3.  The Union is the designated collective
-bargaining repr
e-sentative of the following 
bargaining unit of the Respondent™s 
employees:
                                                            
        
   
   
 FIRSTENERGY GENERATI
ON, LLC
   637 All production and maintenance employees, including Co
n-trol Room Operators, employees in the Stores, Electrical, 
Maintenance, Operations, I & T, and Yard Departments at the 
Bruce Mansfield Plant, excluding te
chnicians, office clerical 
employees and guards and other professional employees and 
supervisors as defined in the National Labor Relations Act as 
amended
.  4. 
The R
espondent violated Section 8(a)(5) and (1) of the 
Act 
by failing and refusing to provide
 relevant 
information
 requested by the Union 
regarding retiree benefits.  
 5. 
The unfair labor practices committed by
 the
 Respondent 
affect commerce within the
 meaning of Section 2(6) and (7) of 
the Act.
 REMEDY
 Having found that 
the 
Respondent has engaged in 
certain u
n-fair labor practices, I find that it must be ordered to cease and 
desist there from and to take certain affirmative action designed 

to effectuate the policies of the Act.
   The Respondent shall provide the Union with the info
r-mation that it has t
o date failed and refused to provide that was 
requested by the Union in its January 27, 2014 information 
request to the Respondent, as described in the decision in this 
matter.
 The Respondent shall post an appropriate informational n
o-tice, as described in 
the attached appendix. This notice shall be 
posted at 
the Respondent
™s facility
 wherever the notices to e
m-ployees are regularly posted for 60 days without anything co
v-ering it up or defacing its contents. 
 In addition to physical pos
t-ing of paper notices, 
notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet site, 
and/or other electronic means, if the Respondent customarily 
communicates with its employees by such means. 
 In the event 
that, during the pendency o
f these proceedings the Respondent 
has go
ne out of business or closed the 
facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by th
e Respondent at any time 
since 
February 7, 2014. 
 When the notice is issued to the R
e-spondent, it shall sign
 it or otherwise notify Region 6
 of the 
Board what action it will take with respect to this decision.
 On these findings of fact and conclusions of l
aw and on the 
entire record, I issue the following recommended
9 ORDER
 The 
Respondent
, FirstEnergy Generation, LLC, Shippin
g-port, Pennsylvania, its 
officers, agents, successors, and assigns, 
shall
 1. 
Cease and desist from
 (a)  Failing and refusing to furnis
h information requested by 
the Union that is relevant and necessary for the Union to fulfill 
9  If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-ed by the Board and all objections to them shall be deemed
 waived for 
all purposes.
 its role as the collective
-bargaining representative of the unit 
employees.  
 (b)  In any like or related manner interfering with, restrai
n-ing, or coercing employe
es in the exercise of the rights guara
n-teed them by Section 7 of the Act.
 2.  
Take the following affirmative action necessary to effe
c-tuate the policies of the Act.
 (a)  Provide the Union with the information requested Jan
u-ary 27, 2014, regarding retiree 
benefits.
 (b)  
Within 14 days after service by the Region, post at its 
facilities in Shippingport, Pennsylvania, 
copies of the attached 
notice marked 
ﬁAppendix.
ﬂ10  Copies of the notice, on forms 
provided by th
e Regional Director for Region 6
, after being 
signed by the Respondent
™s authorized representative, shall be 
posted by the Respondent and maintained for 60 consecutive 

days in conspicuous places, including all places where notices 
to employees are customarily posted.  In addition to physical 
posting of
 paper notices, notices shall be distributed electron
i-cally, such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent
 customa
r-ily communicates with its employees by such means.  Reason
a-ble steps shall 
be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other mat
e-rial.  In the event that, during the pendency of these procee
d-ings, the Respondent has gone out of business or closed the 
facility involved in these
 proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since 
February 7, 2014.
 (c)  
Within 21 days after service by the Region, fi
le with the 
Regional Director for Region 
6 a sworn certification of a r
e-sponsible official on a form provided by the Region attesting to 

the steps that the Respondent has taken to comply.
 IT IS FURTHER ORDERED
 that the complaint is dismissed ins
o-far as it 
alleges violations of the Act not specifically found.
 APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we violated 
Federal labor 
law and has ordered us to post and obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on your b
e-half
 Act together with other employees for your benefit and 
protection
 Choose not to e
ngage in any of these protected activ
i-ties.
  10  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 
ﬁPosted by Order of the N
a-tional Labor Relations Board
ﬂ shall read 
ﬁPosted Pursuant to a Jud
g-
ment of the United States
 Court of Appeals Enforcing an Order of the 
National Labor Relations Board.
ﬂ                                                                                                     DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 638 WE WILL NOT
 refuse to furnish the Union with 
information 
requested by the Union that is relevant and necessary for the 
Union to fulfill its role as your collective
-bargaining repr
e-sent
ative.  
  WE WILL NOT
 in 
any like or
 related manner interfere with, r
e-strain, or coerce you in the exercise of the rights listed above.
 WE WILL
 provide the Union with the retiree benefits info
r-mation requested in the Union™s January 27, 2014 information 

request.
  FIRSTENERGY 
GENER
ATION
, LLC
     The Administrative Law Judge™s decision can be found at 
www.nlrb.gov/case/06
-CA-121513 or by using the QR 
code below.
  Alternatively, you can obtain a copy of the dec
i-sion from the 
Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or by 
calling (202) 273
-1940.
    